Exhibit 10.4

AMENDMENT NO. 3

VALLEY NATIONAL BANCORP BENEFIT EQUALIZATION PLAN

Effective as of January 1, 2001, the Valley National Bancorp Benefit
Equalization Plan (the "Plan") is hereby amended as follows:

1. Section 1.09 of the Plan is amended by deleting the words "and who has
completed fifteen (15) years of Continuous service with the Company, excluding
any past service credit granted under the terms of the Pension Plan for
employment with an entity that was not a member of the controlled group of
corporations that included Valley National Bancorp at the time service was
rendered".